Citation Nr: 1010393	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from September 1951 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands in November 2007 and June 2009.  It 
was originally on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2003; two days of septic 
shock, one week of sepsis and one month of advanced renal 
failure were listed as the causes of death.  

2.  At the time of the Veteran's death, service connection 
was in effect for chronic lumbar pain syndrome with history 
of fracture, rated as 60 percent disabling.  

3.  The competent medial evidence indicates that the 
Veteran's death was not related to his service-connected back 
disorder.  


CONCLUSION OF LAW

The Veteran's death was not due to a disability incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).  
  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Board Remands

In June 2009, the Board remanded the issue on appeal for 
additional development.  The Board directed the RO to send 
notice tailored to the cause of death claim in compliance 
with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board 
also instructed the RO to obtain a medical opinion as to 
whether the Veteran's causes of death were related to his 
service-connected back disability.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  In August 2009, the Remand and Rating development 
Team sent the appellant notice tailored to the cause of death 
claim, in compliance with Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  A November 2009 nexus opinion by a VA physician is 
also of record.  The Board finds that there has been 
substantial compliance with its June 2009 remand.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The RO originally provided a notice letter to the appellant 
in September 2003, which advised her of the evidence she 
should provide and the types of evidence VA would make 
efforts to obtain.  In a December 2007 letter, the Appeals 
Management Center (AMC) advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the appellant and which portion VA would attempt 
to obtain on behalf of the appellant.  An August 2009 notice 
letter included (1) a statement that the Veteran was service-
connected for intervertebral disc syndrome at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Although the 
AOJ did not provide fully compliant notice until after 
initial adjudication of the claim, it readjudicated the claim 
and issued a supplemental statement of the case in January 
2010.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that adequate Hupp notice has been provided.  
   
In the correspondence dated in December 2007 and August 2009, 
the RO also informed the Veteran that when service connection 
is granted, a disability rating and effective date of the 
award is assigned.  The RO explained how the disability 
rating and effective date are determined.  Although the AOJ 
did not provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued supplemental statements of the case in May 2009 and 
January 2010.  The issuance of such notice followed by 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing these letters, the RO has satisfied the 
requirements of Dingess/Hartman.  

Moreover, the Board finds that even if the above letters 
failed to provide the appellant with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the September 2004 
rating decision, the April 2005 statement of the case, and 
the May 2009 and January 2010 supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, there can be no prejudice to the appellant due 
to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) records, and a nexus opinion dated in November 2009.  
In that regard, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinion obtained in this case is adequate, as it 
is predicated on a full reading of the medical records in the 
Veteran's claims file.  The VA physician considered all of 
the pertinent evidence of record and provided a complete 
rationale for the opinion stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal, and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of her claims, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



Legal Criteria

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(d). 

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b). 
 
In order to be a contributory cause of death, it must be 
shown that there were debilitating effects due to a service-
connected disability that made the Veteran materially less 
capable of resisting the effects of the fatal disease or that 
a service-connected disability had a material influence in 
accelerating death, thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 
 
It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3). 
 
In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Analysis

The determinative issue presented by this claim is whether 
the Veteran's service-connected back disorder caused or 
contributed to his death.  The Veteran's death certificate 
reveals that he died on February [redacted], 2003 at the age of 69.  
Septic shock, sepsis and advanced renal failure were 
certified as the causes of death.  The appellant does not 
allege, and the record does not show, that the Veteran had 
septic shock, sepsis, or advanced renal failure during 
service or as a result of service.  See 38 C.F.R. § 3.303.  

In a May 2007 submission, the appellant's representative 
stated that the Veteran's service-connected back disorder 
caused a stagnant lifestyle and made him more susceptible to 
the pneumonia and sepsis that eventually claimed his life.  
The appellant described the Veteran's medical history leading 
up to his death in a September 2003 statement.  The Veteran 
was admitted to the Detroit VAMC in September 1997 for 
pneumonia.  The Veteran's heart stopped during a procedure to 
remove fluid from around his heart, but he was revived.  The 
appellant stated that during the procedure, the Veteran 
suffered massive, severe brain damage, heart attacks, 
strokes, and he was unable to move or speak.  He spent the 
following eight months on life support.  The Veteran required 
full-time care from the time of this incident to his death in 
2003.  

VA treatment records confirm the appellant's recollections.  
A May 7, 1998 discharge summary shows that the Veteran's 
diagnoses upon admission to the VAMC were pneumonia, insulin-
dependent diabetes mellitus, uncontrolled hypertension, 
history of unstable angina, paraplegia, history of deep 
venous thrombosis, and history of myocardial infarction.  The 
summary shows that the Veteran was admitted on September 9, 
1997 with pneumonia and pericardial effusion.  He went into 
cardiac and pulmonary arrest while in the catheterization 
laboratory for pericardial centesis on October 15, 1997.  The 
cardiac arrest lasted for 30 minutes, and the Veteran 
remained unresponsive after being revived.  His discharge 
diagnoses were anoxic encephalopathy, controlled 
hypertension, insulin-dependent diabetes mellitus, resolved 
pneumonia and respiratory failure, pericardial effusion, and 
bilateral lower lobe pulmonary effusions.      

The report of the Veteran's last VA examination, conducted in 
April 1994, indicates that he had a D-11 fracture in 1951 
while stationed in Korea.  This caused paraparesis, or 
weakness of the lower extremities.  He used Canadian crutches 
and a wheelchair.  He could only walk ten feet and was 
unstable.  

In a November 2009 VA opinion, Dr. S.R. reviewed the 
Veteran's medical records and noted that he had been service-
connected for chronic lumbar pain syndrome with a history of 
fracture at T-11.  Dr. S.R. noted the Veteran's multiple 
other medical problems, such as diabetes mellitus, 
hypertension, community acquired pneumonia, and cardiac 
problems.  He stated that the Veteran's advanced septic 
shock, sepsis, and advanced renal failure were likely related 
to his hypertension, diabetes mellitus and pneumonia and not 
likely related to his chronic back condition.  He opined that 
the Veteran's causes of death are less likely than not 
related to the Veteran's service-connected back disability.  
Since Dr. J.R. reviewed the claims file and provided a 
rationale behind his opinion, stating that the Veteran's 
several nonservice-connected disabilities likely contributed 
to his death, the Board finds this opinion to be highly 
probative.    

There is no competent medical evidence of record which links 
the Veteran's service-connected condition to his death or 
shows that the condition accelerated death.  Instead, the 
record shows that the Veteran went into cardiac arrest during 
pericardial centesis performed for pneumonia-related 
symptoms.  The Veteran was incapacitated from 1997 to his 
death in 2003.  

As to the appellant's claim that the Veteran's death was 
caused by his service-connected back disorder, the Board 
finds that the cause of death is a determination "medical in 
nature" and is not capable of lay observation.  Therefore, 
since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds the appellant is 
not competent to offer an opinion regarding the Veteran's 
cause of death.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).   Moreover, 
the Board places greater probative value on the VA medical 
opinion cited above which was provided after a thorough 
review of the medical evidence of record.  Evans, supra.

The preponderance of the evidence is against the award of 
service connection for the cause of the Veteran's death.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection for the cause of the 
Veteran's death is denied.  



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


